Case 2:19-cv-06323-RGK-DFM Document 22 Filed 06/29/20 Page 1 of 1 Page ID #:1515


                                                                             JS-6


                         UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



   CHRISTINA B.,                             Case No. CV 19-06323-RGK (DFM)

            Plaintiff,                       JUDGMENT

               v.

   ANDREW M. SAUL, Commissioner
   of Social Security,

            Defendant.



        Pursuant to the Court’s Order Accepting the Report and
  Recommendation of United States Magistrate Judge,
        IT IS HEREBY ADJUDGED that the decision of the Commissioner of
  Social Security is affirmed and this action is dismissed with prejudice.



   Date: June 29, 2020                        ___________________________
                                              R. GARY KLAUSNER
                                              United States District Judge
